Citation Nr: 0313680	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating greater than 20 percent for a 
right foot disorder, to include loss of use of the right 
foot.  

2.  Entitlement to a rating greater than 20 percent for a 
left foot disorder, to include loss of use of the left foot.  

3.  Entitlement to a compensable rating for residuals of a 
fractured right metacarpal head.  



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active honorable service in the US Navy from 
June 1969 to October 1981.  He also had a second period of 
service from October 1981 to February 1984, but was 
discharged under other than honorable conditions, 
for misconduct reasons.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions by the RO in White River Junction, Vermont.  
The claims folder was subsequently transferred to the RO in 
Columbia, South Carolina, when the veteran relocated.  And 
that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary to decide the claims on appeal.  

2.  The veteran has repeatedly and completely frustrated the 
appellate process by his failure to cooperate with VA in the 
gathering evidence necessary to process his claims or 
establish his entitlement to the benefits at issue.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating greater than 20 percent for a 
right foot disorder, to include loss of use of the right 
foot, is precluded by law.  38 U.S.C.A. 5103, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.158 (2002); Morris v. Derwinski, 
1 Vet. App. 260 (1991); Wood v. Derwinski, 1 Vet.App. 190 
(1991); Kluttz v. Brown, 7 Vet. App. 304 (1994); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).    



2.  Entitlement to a rating greater than 20 percent for a 
left foot disorder, to include loss of use of the left foot, 
is precluded by law.  38 U.S.C.A. 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.158 (2002); Morris v. Derwinski, 1 Vet. 
App. 260 (1991); Wood v. Derwinski, 1 Vet.App. 190 (1991); 
Kluttz v. Brown, 7 Vet. App. 304 (1994); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

3.  Entitlement to a compensable rating for residuals of a 
fractured right metacarpal head is precluded by law.  38 
U.S.C.A. 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.158 
(2002); Morris v. Derwinski, 1 Vet. App. 260 (1991); Wood v. 
Derwinski, 1 Vet.App. 190 (1991); Kluttz v. Brown, 7 Vet. 
App. 304 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information, or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claims, VA notified the veteran 
both of the necessary information, and also of which evidence 
he was to submit, and which evidence VA would attempt to 
obtain on his behalf.  The RO did this in numerous notice 
letters to the veteran.  In particular, the RO notified him 
in January 2000, February 2002, and September 2002 that it 
needed additional evidence from him.  

The veteran not only failed to respond to the RO's request to 
provide additional evidence, he failed to respond at all.  In 
such cases, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that we need not consider whether VA's duty 
to assist requires that VA do more, because the veteran never 
even responded to VA.  Morris v. Derwinski, 1 Vet. App. 260 
(1991) (VA never able to adjudicate claim because appellant 
failed to respond to VA's request for evidence.  Section 
3.158(a) was specifically promulgated to address this point 
by deeming that claimants who fail to respond to requests for 
evidence within one year are deemed to have abandoned their 
claim.)  

The evidence also shows the veteran was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) during the 
course of his appeal.  When considered collectively, 
they apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  Therefore, the Board 
determines that the requirements of the VCAA that are 
applicable have been met.  Although the record does show, as 
is suggested below, that the veteran frequently relocated, it 
also shows that he moved between some of the same addresses 
repeatedly, and that no mail was returned to VA as 
undeliverable.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of 
well-grounded claims, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claims-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claims.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case (rather, the RO did), the holdings in the DAV case are 
inconsequential in this particular appeal.

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  The 
RO also had him examined to obtain a medical opinion 
concerning the severity of his disabilities at issue.  
38 U.S.C.A. § 5103A(d).  So VA has satisfied its duty to 
obtain all adequately identified records under 38 U.S.C.A. 
§ 5103A.

In conclusion, under these circumstances, where the veteran 
has completely failed to cooperate, VA could not reasonably 
have done more.  See generally, Kluttz v. Brown, 7 Vet. App. 
304 (1994).  Thus, there is no reasonable possibility that 
additional action on VA's part would aid in substantiating 
the claims.  

Therefore, further development and further expending of VA's 
resources is simply not warranted in this case, since the 
veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its duties, to the extent possible, with respect to 
the claims at hand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).




II.  Increased rating for a right and left foot disorder, and 
for a fractured right metacarpal head

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  The Supreme Court has held that everyone dealing 
with the Government is charged with knowledge of federal 
statutes and lawfully promulgated agency regulations.  Fed. 
Crop Ins. Corp. v. Merrill, 322 U.S. 380, 384-85, 92 L. Ed. 
10, 68 S. Ct. 1 (1947).  The Court of Appeals for Veterans 
Claims, in citing that case, has held that 38 C.F.R. § 3.158 
is a type of regulation that is binding on all who seek to 
come within [the sphere of VA's service-connected disability 
benefit program], "regardless of actual knowledge of what is 
in the regulations or of the hardship resulting from innocent 
ignorance."  Citing Fed. Crop Ins. Corp. v. Merrill at 385.  
See also 38 C.F.R. § 3.158 (a), infra.  

In his September 1998 VA Form 9, the veteran indicated that 
he wanted a hearing before a Member of the Board (who is now 
called a Veterans Law Judge (VLJ)).  The veteran also signed 
that form.

In June 1999, the veteran applied for additional disability 
benefits-claiming that he had last been employed as a 
National Service Officer (NSO) of AMVETS at the Hartford RO, 
and that he was a Vocational Rehabilitation Counselor for the 
state of Rhode Island prior to that.  

In November 1999, VA was notified by the veteran's then 
accredited representative that he wanted to withdraw his 
appeal concerning the issues that are currently before the 
Board.  As the veteran had personally signed his VA Form 9, 
however, the RO sent him a letter in January 2000 indicating 
that he should complete the enclosed VA Form 21-4138 or call 
the RO for assistance.

In a separate matter, VA was notified in April 2000 that as 
the veteran frequently changed addresses, it was difficult 
for his ex-wife to locate him at any one time.  In June 2000, 
the RO sent him a letter confirming that he was permanently 
and totally disabled at the rate of $2209 per month.  

The veteran next failed to respond to VA's July and September 
2000 communications that it would reduce his disability 
compensation by 400 dollars a month, and by a one-time 
recoupment of 750 dollars, respectively.  In October 2000, he 
apparently reported to a VA compensation and pension 
examination.  That report shows that he claimed numerous 
serious service-connected disabilities for which he had 
undergone surgeries, and that he was diagnosed with 
degenerative disk disease with associated spondylosis and 
bilateral neuroformina stenosis, but no evidence of disc 
herniation or cord compression.  

In January 2001, the RO sent letters to the veteran to assist 
him in obtaining a property tax exemption, and showing the 
dates and amounts of money that had been apportioned from his 
service-connected disability award for the support of his 
son.  

In February 2002, the RO again sent the veteran another 
letter informing him that confirmation still was needed 
concerning whether he was withdrawing his appeal, and 
instructing him to complete the enclosed VA Form 21-4138 or 
call the toll free number provided.

In September 2002, yet another letter was sent.  The RO again 
reviewed the procedural history of the numerous letters and 
contacts made in an attempt to get the veteran's response 
concerning this, and again asked him to complete VA Form 21-
4138 stating his intentions to either continue or discontinue 
his appeal, or to call VA at the number provided.  The RO 
also indicated that he must respond before any further action 
could be taken on his claims.  He still did not respond.  



A letter dated December 9, 2002, from the veteran's then 
representative shows that the representative gave the veteran 
one of two options-both of which required some type of 
response from him.  The representative said the veteran 
either could write and confirm that he was withdrawing his 
appeal, or he could write and indicate that he wanted his 
appeal to continue.  The representative also asked that the 
veteran call him when he had received the letter.  The 
veteran did not respond.  On December 20, the representative 
revoked that organization's appointment as the veteran's 
representative, and notified both the veteran and VA of this 
fact.  

Subsequently, but also in December 2002, the veteran was 
notified that his appeal was transferred to the Board.  In 
February 2003, he was notified that a central office hearing 
at the Board's offices in Washington, DC was scheduled for 
April 25, 2003, and that he was to write if he could not 
attend or wanted to file a motion for a postponement.  He 
failed to report to his hearing-without notifying the Board 
that he would not report, did not offer any explanation for 
his absence, and did not subsequently contact the Board to 
request that his hearing be rescheduled.  

In order to implement the veterans' benefits program, 
Congress has given the Secretary the authority "to make all 
rules and regulations which are necessary or appropriate to 
carry out the laws administered by [VA] and are consistent 
therewith, including regulations with respect to . . . the 
method of taking and furnishing [evidence] in order to 
establish the right to benefits under such laws.  Pursuant to 
this authority, the Secretary has promulgated § 3.158(a) 
which provides:

where evidence requested in connection 
with an original claim, a claim for 
increase or to reopen . . . is not 
furnished within 1 year after the date of 
request, the claim will be considered 
abandoned.  After the expiration of 1 
year, further action will not be taken 
unless a new claim is received.  Should 
the right to benefits be finally 
established . . . compensation . . . 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim. 

Morris v. Derwinski, 1 Vet. App. 260 (1991) (citing 38 C.F.R. 
§ 3.158 (a)).  

In July 2002, cross-references in 38 C.F.R. § 3.158(a) and 
(c) were updated to reflect nomenclature changes in 
referenced citations, and no substantive changes resulted.  
See generally Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Thus, the question the Board must address in this case is 
whether the veteran has abandoned his claims by failing to 
respond to the numerous requests for necessary evidence or, 
at the very minimum, the sources of it.  The statements 
submitted by his former representative indicate he withdrew 
all of his claims on appeal and, even though later given the 
option-several times, to clarify whether this was, in fact, 
his intention, he simply failed to respond one way or the 
other.  Only he knew the answer to this important question, 
but his failure to respond was tantamount to completely 
abandoning his claims.  See 38 C.F.R. § 3.158.

The veteran cannot passively wait for assistance in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  In this case, 
although the RO contacted his representative several times, 
it was the veteran, himself, who was required to respond.  
And the RO made him aware of this fact on numerous occasions.  
Cf. Wood v. Derwinski, 1 Vet.App. 190 (1991) (holding that 
veteran should supply VA with adequate information to conduct 
a successful search for necessary evidence.)

Although the veteran was noted to relocate frequently, there 
is no indication in the record that mail was returned to VA 
as undeliverable, or that he did not receive these 
communications from VA.  In fact, the evidence tends to show 
the opposite since he appeared for his October 2000 VA 
examination and obtained yearly DMV, property tax exemption, 
and other needed certifications from the RO.  



In the numerous letters sent to the veteran, VA advised him 
that it was important that the completed VA Form 21-2142 be 
returned, or that he call, and that no further action could 
be taken on his claims unless and until he had done so.  
However, although he apparently reported to his VA 
examination and obtained information from VA when it was to 
his benefit to do so, he did not respond to the numerous 
requests for information concerning his current claims, even 
when the critical importance of those requests was repeatedly 
explained to him, and even when his representative contacted 
him in an effort to expedite the pending claims.  

Although VA provided the veteran with over 3 years and 
approximately a dozen notice letters in a vain attempt to get 
him to provide the most basic information that only he 
possessed, see Wood v. Derwinski, 1 Vet. App. 406 (1991), he 
has not been forthcoming.  Not only has he failed to respond 
to the RO's request to provide this additional written 
testimonial evidence, he has completely failed to respond at 
all-to the RO, either by phone, via the numerous VA Forms 
21-4142 that were mailed to him on multiple occasions, or by 
written letter or inquiry; to his former representative-or 
to the Board, which, as a consequence, required the needless 
scheduling of a Board hearing that the veteran failed to 
report to, but also failed to cancel in advance.  His actions 
in this regard resulted in a waste of valuable VA resources-
intentionally accepting a hearing slot that could have been 
given to another veteran-a veteran who has been waiting in 
line to obtain his own fair proportion of VA's limited 
resources that this veteran has been needlessly draining for 
the last 3 years by failing to live up to his responsibility 
to cooperate with VA in the gathering of the evidence 
necessary to process his claims.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  

Other potential, but less likely possibilities, given the 
seriousness of his claimed disabilities, is that the veteran 
is now deceased as a result of one of his surgeries, or that 
his failure to respond at all is instead due to an 
"unexplained absence."  See 38 C.F.R. § 3.212.  However, as 
the record reflects that payments by VA are still made into 
his personal account, for his personal use, the possibility 
that someone other than him is fraudulently converting the 
Government's resources is an even more compelling rationale 
to dismiss the claims and refer the issues for potential 
38 C.F.R. § 3.652 or eventual 38 C.F.R. § 3.212 action to the 
RO, as appropriate.  Additionally, if he is eventually 
declared absent under 38 C.F.R. § 3.212, it is possible that 
any eligible dependents could receive benefits under VA's 
dependency and indemnity compensation (DIC) programs.  

Thus, the Board finds his former representative's swift 
position in this matter particularly persuasive.  Therefore, 
pursuant to 38 C.F.R. § 3.158, and under the facts and 
circumstances of this case, the Board determines that the 
veteran has, in fact, abandoned his claims.  Where the law 
and not the evidence is dispositive of the issues before the 
Board, as in this case, the claims must fail due to the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Accordingly, the veteran's appeal is denied in its entirety.  


ORDER

Entitlement to a rating greater than 20 percent for a right 
foot disorder, to include loss of use of the right foot, is 
denied.  

Entitlement to a rating greater than 20 percent for a left 
foot disorder, to include loss of use of the left foot, is 
denied.  

Entitlement to a compensable rating for residuals of a 
fractured right metacarpal head, is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

